Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, 11, 13, 14, 18, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0161068 (hereinafter referred as “Greene”), in view of Selection and Application of Deposit Control Polymers as Iron Stabilization Agents in Industrial Water Treatment Programs, Association of Water Technologies, Inc. 19th Annual Convention & Exposition, November 7 to 10, 2007, The Broadmoor Hotel Colorado Springs, Colorado (hereinafter referred as “Amjad”).
Regarding claims 1-6, 19, 20, Greene teaches a method for inhibiting the formation and deposition of silica and silicate compounds in a water system; the method includes adding to the water system a relatively low molecular weight organic, anionic polymer (silica scale inhibitor); the polymer comprises  preferably has an acrylic acid or methacrylic acid functionality and is preferably selected from one or more of homopolymers of acrylic acid, a methacrylic acid/polyethylene glycol allyl ether copolymer, a homopolymer of methacrylic acid, an acrylic acid/polyethylene glycol allyl ether copolymer, and an acrylic acid/1-allyloxy-2-hydroxypropane sulfonic acid copolymer, homopolymers of maleic anhydride, copolymers of maleic anhydride and polyethylene glycol allyl ether, and combinations thereof (abstract, examples).
In example 2 (paragraphs [0042]-[0044]) discloses addition of 20 ppm of silica scale inhibitor in an aqueous system. A specific example in the prior art which is within a claimed range anticipates the range. See MPEP2131.03.I. Also refer Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art."
Greene also teaches that the scale inhibiting polymer may be combined with one or more corrosion inhibitors, one or more other scale inhibitors, one or more fluorescent tracers, one or more water treatment polymers, one or more polyalkoxy compounds, or any other suitable adjunct or additional component. Any such adjuncts may be part of an existing program to which the invention becomes an additional component or program. In alternative embodiments, such adjuncts may be added simultaneously or sequentially with the polymers of the invention (refer [0028]). Greene further adds that 
Greene does not disclose that the one or more corrosion inhibitors, or one or more other scale inhibitors is sulfide scale inhibitor.
Amjad teaches iron sulfide scale inhibitors for aqueous systems, the scale inhibitor comprising copolymers of acrylic acid and AMPS (P2/First paragraph, P2/4th paragraph, P6/Paragraph “Copolymer Performance”, Table 1, fig. 5, fig. 8). Amjad also discloses experiments with different concentrations of the copolymer and its effects on scale inhibition (refer table 1 and corresponding figures).
Greene and Amjad are analogous inventions in the art of scale inhibitors for aqueous systems. It would have been obvious to one of ordinary skill in the art to include sulfide scale inhibitor of Amjad in the composition of Greene because Greene disclosed that the composition is combined with other scale inhibitors to prevent scale formation of other types, and Amjad discloses a sulfide scale inhibitor to prevent sulfide scales in aqueous system. The concentration of sulfide scale inhibitor would have been obvious to one of ordinary skill in the art because Amjad disclosed experiments with different concentrations of the copolymer and its effects on scaling. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The limitation “wherein the sulfide scale inhibitor disperses iron” is inherent to the iron sulfide scale inhibitor of Amjad because Amjad teaches the iron sulfide inhibitor having substantially same composition as claimed. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claims 11 and 13, 
Regarding claim 14, modified Green teaches limitations of claim 1 as set forth above. Greene teaches the method for inhibiting the formation and deposition of silica and silicate compounds in a water system (abstract), and further discloses that silica scaling is known problem in industrial water applications, such as cooling, boiler, geothermal, reverse osmosis, and papermaking ([0002]-[0003]). Greene also discloses that the industrial waters may be cooling waters, geothermal waters, salt water for desalinization purposes, industrial waters being prepared for boiler treatment and steam generation, downhole waters for petroleum crude recovery, pulp and paper mill waters, mining and mineral processing waters and the like [0026]. Therefore, Greene indicates that the use of the composition is applicable in variety of water systems where prevention of scaling is desired. Therefore, it would have been obvious to one of ordinary skill in the art to apply the scale inhibition in aqueous system comprising brine.
Regarding claim 18, modified Green teaches limitations of claim 1 as set forth above. Greene teaches that the silica scale inhibitor comprises a copolymer with an average molecular weight ranging from about 5000 – 200,000 [0015], and Amjad teaches that sulfide scale inhibitor has molecular weight of less than 40,000. Amjad also discloses examples with molecular weight of 4500 and 4000.
Regarding claim 21.
Claim 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Amjad as applied to claim 1 above, and further in view of US 2003/0052303 (hereinafter referred as “Buentello”).
Regarding claim 7, modified Greene teaches limitations of claim 3 as set forth above. Modified Greene does not disclose that the alkoxylated monomer is AAE-10. However, Buentello discloses that copolymer of acrylic acid and AAE-10 is known in the art of methods of inhibiting formation and deposition of scale forming moieties in aqueous systems (Refer abstract, [0048], [0049]). Selection of known material for a known purpose would have been an obvious matter of design choice to one of ordinary skill in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 10, modified Greene teaches limitations of claims 1 and 15 as set forth above. Greene further discloses that the copolymer comprises AA and AAE (40/60). Modified Greene does not disclose that the composition comprises AAE-10. However, Buentello discloses that copolymer of acrylic acid and AAE-10 is known in the art of methods of inhibiting formation and deposition of scale forming moieties in aqueous systems (Refer abstract, [0048], [0049]). Selection of known material for a known purpose would have been an obvious matter of design choice to one of ordinary skill in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.
Greene further discloses that the monomer units in these co-polymers can be ratioed from 90:10 to 10:90, respectively. Preferably, the ratio of the monomer units are between 40:60 and 60:40, respectively. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to arrive at the claimed ratio through routine experimentation because Greene establishes that it is known in the art to have a ratio ranging from 90:10 to 10:90.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Amjad as applied to claim 1 above, and further in view of US 4650591 (hereinafter referred as “Boothe”).
Regarding claim 9, modified Greene teaches limitations of claim 1 as set forth above. Modified Greene does not teach that the sulfide scale inhibitor copolymer comprises from about 40% to about 80% by weight of acrylic acid and from about 20% to about 60% by weight of AMPS.
Boothe teaches a scale inhibitor composition comprising 35 to 65%, by weight, of acrylic acid or methacrylic acid; 15 to 45%, by weight, of 2-acrylamido-2-methylpropylsulfonic acid or 2-methacrylamido-2-methylpropylsulfonic acid; and 15 to 25%, by weight, of 2-acrylamido-2-methylpropyl phosphonic acid or 2-methacrylamido-2-methylpropylphosphonic acid (abstract). Therefore, Boothe establishes that it is known in the art to use AA and AMPS in a range of 35 to 65%, by weight, of acrylic acid or methacrylic acid; 15 to 45%, by weight, of 2-acrylamido-2-methylpropylsulfonic acid or 2-methacrylamido-2-methylpropylsulfonic acid. 
Modified Greene and Boothe are analogous inventions in the art of scale inhibitors comprising AA/AMPS. It would have been obvious to one of ordinary skill in the art to use known amounts of polymers in the composition to prepare effective inhibitors. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Amjad, and US 5403493 (hereinafter referred as “Mouche”).
Regarding claim 15, Greene teaches a method for inhibiting the formation and deposition of silica and silicate compounds in a water system; the method includes adding to the water system a relatively low molecular weight organic, anionic polymer (silica scale inhibitor); the polymer comprises  preferably has an acrylic acid or methacrylic acid functionality and is preferably selected from one or more of homopolymers of acrylic acid, a methacrylic acid/polyethylene glycol allyl ether copolymer, a homopolymer of methacrylic acid, an acrylic acid/polyethylene glycol allyl ether copolymer, and an acrylic acid/1-allyloxy-2-hydroxypropane sulfonic acid copolymer, homopolymers of maleic anhydride, copolymers of maleic anhydride and polyethylene glycol allyl ether, and combinations thereof (abstract, examples).
In example 2 (paragraphs [0042]-[0044]) discloses addition of 20 ppm of silica scale inhibitor in an aqueous system. A specific example in the prior art which is within a claimed range anticipates the range. See MPEP2131.03.I. Also refer Titanium Metals Corp. v. Banner
Greene also teaches that the scale inhibiting polymer may be combined with one or more corrosion inhibitors, one or more other scale inhibitors, one or more fluorescent tracers, one or more water treatment polymers, one or more polyalkoxy compounds, or any other suitable adjunct or additional component. Any such adjuncts may be part of an existing program to which the invention becomes an additional component or program. In alternative embodiments, such adjuncts may be added simultaneously or sequentially with the polymers of the invention (refer [0028]). Greene further adds that “the polymers of this invention may be combined with other water treating agents. For example, the polymers may be used with water treatments, such as those used to inhibit corrosion and those treatments used to disperse or prevent scale formation of other types” (refer [0033]). Therefore, Greene establishes that a combination of different types of scale inhibitors is known in the art.
Greene does not disclose that the one or more corrosion inhibitors, or one or more other scale inhibitors is sulfide scale inhibitor.
Amjad teaches iron sulfide scale inhibitors for aqueous systems, the scale inhibitor comprising copolymers of acrylic acid and AMPS (P2/First paragraph, P2/4th paragraph, P6/Paragraph “Copolymer Performance”, Table 1, fig. 5, fig. 8). Amjad also discloses experiments with different concentrations of the copolymer and its effects on scale inhibition (refer table 1 and corresponding figures).
Greene and Amjad are analogous inventions in the art of scale inhibitors for aqueous systems. It would have been obvious to one of ordinary skill in the art to include sulfide scale inhibitor of Amjad in the composition of Greene because Greene disclosed that the composition is combined with other scale inhibitors to prevent scale 
Greene teaches the method for inhibiting the formation and deposition of silica and silicate compounds in a water system (abstract), and further discloses that silica scaling is known problem in industrial water applications, such as cooling, boiler, geothermal, reverse osmosis, and papermaking ([0002]-[0003]). Greene also discloses that the industrial waters may be cooling waters, geothermal waters, salt water for desalinization purposes, industrial waters being prepared for boiler treatment and steam generation, downhole waters for petroleum crude recovery, pulp and paper mill waters, mining and mineral processing waters and the like [0026]. Therefore, Greene indicates that the use of the composition is applicable in variety of water systems where prevention of scaling is desired.
Modified Greene does not disclose injecting the composition into a wellbore.
Mouche teaches a method of inhibiting scale wherein a composition of scale inhibitor is fed into wellbore at a point that is from about 200 to about 400 feet below the lowest encountered scale formation site to assure that the feed point is sufficiently ahead of the scale deposit area so that the inhibitor is adequately admixed in the production fluid when the first problem area is reached (C4/L23-30).
Modified Greene and Mouche are analogous inventions in the art of scale inhibitors. It would have been obvious to one of ordinary skill in the art to modify the method of modified Greene with teachings of Mouche to inject the composition in a wellbore to prevent scaling in wellbore applications.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Amjad and Mouche as applied to claim 15 above, and further in view of US 4650591 (hereinafter referred as “Boothe”).
Regarding claim 9, modified Greene teaches limitations of claim 15 as set forth above. Modified Greene does not teach that the sulfide scale inhibitor copolymer comprises from about 40% to about 80% by weight of acrylic acid and from about 20% to about 60% by weight of AMPS.
Boothe teaches a scale inhibitor composition comprising 35 to 65%, by weight, of acrylic acid or methacrylic acid; 15 to 45%, by weight, of 2-acrylamido-2-methylpropylsulfonic acid or 2-methacrylamido-2-methylpropylsulfonic acid; and 15 to 25%, by weight, of 2-acrylamido-2-methylpropyl phosphonic acid or 2-methacrylamido-2-methylpropylphosphonic acid (abstract). Therefore, Boothe establishes that it is known in the art to use AA and AMPS in a range of 35 to 65%, by weight, of acrylic acid or methacrylic acid; 15 to 45%, by weight, of 2-acrylamido-2-methylpropylsulfonic acid or 2-methacrylamido-2-methylpropylsulfonic acid. 
Modified Greene and Boothe are analogous inventions in the art of scale inhibitors comprising AA/AMPS. It would have been obvious to one of ordinary skill in the art to use known amounts of polymers in the composition to prepare effective inhibitors. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Amjad, and Mouche as applied to claim 15 above, and further in view of US 2003/0052303 (hereinafter referred as “Buentello”).
Regarding claims 17, modified Greene teaches limitations of claim 15 as set forth above. Greene further discloses that the copolymer comprises AA and AAE (40/60). Modified Greene does not disclose that the composition comprises AAE-10. However, Buentello discloses that copolymer of acrylic acid and AAE-10 is known in the art of methods of inhibiting formation and deposition of scale forming moieties in aqueous systems (Refer abstract, [0048], [0049]). Selection of known material for a known purpose would have been an obvious matter of design choice to one of ordinary skill in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Greene further discloses that the monomer units in these co-polymers can be ratioed from 90:10 to 10:90, respectively. Preferably, the ratio of the monomer units are between 40:60 and 60:40, respectively. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to arrive at the claimed ratio through routine experimentation because Greene establishes that it is known in the art to have a ratio ranging from 90:10 to 10:90.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Amjad as applied to claim 1 above, and further in view of US 5403493 (hereinafter referred as “Mouche”).
Regarding claim 22, modified Greene teaches limitations of claim 1 as set forth above. Modified Greene does not teach that the composition is injected at a location in a wellbore that is from about 200 to about 400 feet below a lowest encountered scale formation site.
Mouche teaches a method of inhibiting scale wherein a composition of scale inhibitor is fed into wellbore at a point that is from about 200 to about 400 feet below the lowest encountered scale formation site to assure that the feed point is sufficiently ahead of the scale deposit area so that the inhibitor is adequately admixed in the production fluid when the first problem area is reached (C4/L23-30).
Modified Greene and Mouche are analogous inventions in the art of scale inhibitors. It would have been obvious to one of ordinary skill in the art to modify the method of modified Greene with teachings of Mouche to apply the method to prevent scaling in wellbore applications wherein the composition of scale inhibitor is fed into wellbore at a point that is from about 200 to about 400 feet below the lowest encountered scale formation site to assure that the feed point is sufficiently ahead of the scale deposit area so that the inhibitor is adequately admixed in the production fluid when the first problem area is reached (Mouche; C4/L23-30).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, 13-22 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777